DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the   filed on April 25, 2018.  Claims 1-20 are Original. Claim 1-20  currently pending and have been examined.

Drawings
Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. Photographs are not the only practicable medium for illustrating the claimed invention. The subject matter of the application admits of illustration by a drawing, so drawings are required in place of the photographs.
The drawings are objected to because they are not in compliance with 37 C.F.R. 1.84. The drawings must be free from overwritings. Further, all drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. .
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 5 recites the limitation "the harness line" in line 8. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2009/0235446, Juracek (“Juracek”).
Regarding claim 1 (Original), Juracek teaches a swim system (movable floor system for swimming pool, Title; advantageously allows swimming pool to be converted into a paddling pool (i.e., shallower depth), ¶84), the system comprising: a swimming pool (water-filled cavity functioning as a swimming pool, FIG. 1, ¶5) comprising a pool frame (side walls of cavity forming swimming pool, FIG. 1, ¶87), the pool frame defining a water containment void (side walls of cavity forming swimming pool define water-filled cavity functioning as a swimming pool, FIG. 1, ¶5, ¶87); and a height-adjustable floor suspended above or within the water containment void (actuating means allows movable floor to be positioned, i.e., “suspended,” at a desired depth between the bottom of the swimming pool and the surface of the swimming pool, i.e., the floor is “height adjustable,” ¶83).  
Juracek may not explicitly teach a swim training system, but this is merely a statement of intended use of which Juracek is capable. Because the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000) (holding that the preamble phrase “which provides improved playing and handling characteristics” in a claim drawn to a head for a lacrosse stick was not a claim limitation). 
comprising a pulley system operatively coupled to the height-adjustable floor (the movable swimming pool floor comprises two drive pulleys mounted on the drive shaft (3, 4) and six lateral carrier pulleys (110, 111, 112, 110’, 111’, 112’), FIG. 1; as the carrier pulleys turn, the cables are released into the depth of the swimming pool, thus allowing the movable floor to descend, ¶52; e.g., carrier pulley 110 turns as the platform (i.e., “floor”) is raised or lowered by the cable in the groove 501, ¶68), the height-adjustable floor suspended above or within the water containment void via the pulley system (FIGS. 1, 2A), the height-adjustable floor movably positionable along a first vertical direction via the pulley system (the carrier pulleys allow movable floor to be positioned at a desired depth between the bottom of the swimming pool and the surface of the swimming pool, i.e., the floor is “height adjustable,” FIGS. 1, 2A, ¶23; allows swimming pool to be converted into a paddling pool (i.e., shallower depth), ¶84).  
Regarding claim 3 (Original), Juracek teaches wherein the height-adjustable floor is adjustable to a pool-cover height that is above a water level within the water containment void and is adjustable to at least one height that is below the water-level within the water containment void (the carrier pulleys allow movable floor to be positioned at a desired depth between the bottom of the swimming pool and the surface of the swimming pool, ¶23; allows swimming pool to be converted into a paddling pool (i.e., shallower depth), ¶84; movable floor allows a water-filled cavity functioning as a swimming pool to be transformed into a flat surface able to take traffic, ¶5, which is above the water level in the pool (i.e., “pool-cover height”), FIGS. 1, 2A, ¶23). 
a method comprising: suspending a height-adjustable floor at a first height along a first vertical direction within a water containment void of a swimming pool (suspending movable floor at bottom of pool: movable floor can be positioned at a desired depth between the bottom of the swimming pool and the surface of the swimming pool, i.e., the floor is “height adjustable,” ¶83), the swimming pool including a pool frame defining the water containment void (see prior-art rejection of claim 1). 20 ATTY DOCKET. CAPS-1000US0  
Regarding claim 13 (Original), Juracek teaches further comprising adjusting the height of the height-adjustable floor from the first height (at the bottom of the pool) to a second height along the first vertical direction within the water containment void (desired depth between the bottom of the swimming pool and the surface of the swimming pool, ¶83, i.e., an intermediate depth), the second height different than the first height (bottom of pool is at a different depth than an intermediate depth between the bottom of the swimming pool and the surface of the swimming pool). 
Regarding claim 14 (Original), Juracek teaches wherein the adjusting of the height of the height-adjustable floor includes: adjusting of the height of the height-adjustable floor to a pool-cover height that is above a water level within the water containment void; adjusting of the height of the height-adjustable floor to at least one height that is below the water-level within the water containment void; or combinations thereof (see prior-art rejections of claims 12 and 3). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Juracek as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 5,333,323, Aymes (“Aymes”) and “SlideRider Turns Your Stairs Into A Slide,” Oddity .
Regarding claim 7 (Original), Juracek may not explicitly teach further comprising a staircase coupled to the pool frame and a slide selectively engageable with the staircase. Juracek teaches an adjustable-height floor for use in a pool with a pool frame (see prior-art rejection of claim 1), and Aymes teaches a pool with a pool frame (FIG. 2) and a conventional staircase-type ladder 56 extending from deck 14 (which is coupled to the pool frame) to a ground surface outside pool area 16 (FIG. 2, col. 2, ll. 35-36). It would have been obvious to one of ordinary skill in the art before the effective filing date to use the system of Juracek in any pool, such as the above-ground pool of Aymes as a matter of design choice. Further, Oddity teaches a slide that can be selectively engaged with a staircase in order to allow people to slide down a set of stairs (Image 1, p. 1). So, it further would have been obvious to one of ordinary skill in the art before the effective filing date to include a slide like that of Oddity that is selectively engageable with the staircase of Aymes in order to yield the predictable result of enabling people to slide down the stairs.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Juracek as applied to claim 1 above, and further in view of U.S. Patent No. 8,899,251 (Leung et al. (“Leung”).
Regarding claim 8 (Original), Juracek may not explicitly teach further comprising an enclosure coupled to the swimming pool, wherein the enclosure includes an enclosure frame, and includes: at least one selectively openable and closable awning coupled to the enclosure frame; at least one fixed sidewall coupled to the enclosure frame; a roof coupled to the enclosure frame; or combinations thereof. However, Leung teaches a pool canopy system (Title) coupled to the frame of an above-ground swimming pool (FIG. 7, col. 9, ll. 33-35) that provides shade over at least a portion of pool 100 (FIGS. 2, 14, col. 7, ll. 33-35). Pool canopy system 200 includes a shading element 205 (i.e., “roof”) and a support element 350 (i.e., “enclosure frame”) that comprises a support member 210 and shade supports 315 (FIGS. 2, 3). Shading element 205 is coupled to support element 350 (FIGS. 2, 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Juracek by Leung to include a shading element (i.e., “roof”) coupled to an enclosure frame coupled to the swimming pool in order to yield the predictable results of providing shade over the swimming pool.
Regarding claim 9 (Original), Juracek may not explicitly teach wherein the swimming pool comprises a porthole. However, Leung teaches this feature (pool can include a porthole 150, FIG. 1c, or plurality thereof, col. 6, ll. 27-28). Leung teaches that the portholes enable viewing into and out of the pool in addition to be able to determine the water level in the pool (col. 6, ll. 31-35). Leung further teaches that the portholes can aid in safety as they enable viewing into the pool and could be used as a drainage device (col. 6, ll. 43-47). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the pool of Juracek to include a porthole as in Leung in order to at least yield the predictable results of enabling viewing into and out of the pool and being able to determine the water level in the pool.

s 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Juracek as applied to claim 12 above, and further in view of “Movable Pool Floors,” Aquatic Development Group, https://web.archive.org/web/20150120081435/http://www.aquaticgroup.com:80/products/commercial-pool-equipment/movable-pool-floors/, January 20, 2015 (“ADG”).
Regarding claim 15 (Original), Juracek may not explicitly teach further comprising: teaching at least one swim lesson to a student with the height-adjustable floor suspended at the first height, wherein the height-adjustable floor is positioned below a water level within the water containment void; lowering the height-adjustable floor to a second height below the water-level within the water containment void, wherein the height-adjustable floor is positioned deeper below the water level within the water containment void than at the first height; and teaching at least one swim lesson to the student with the height-adjustable floor suspended at the second height. Juracek does teach that the movable floor can be set at a desired depth between the bottom of the swimming pool and the surface of the swimming pool (¶83) and that intermediate swimming pool depths are desired for special uses (¶5), but Juracek is silent as to the nature of these special uses. However, ADG teaches turning a pool into a multi-purpose aquatic facility with ADG’s Movable Floor System by making it easy to adjust a pool to just the right water depth for any activity or program (p. 2). ADG further teaches that their movable pool floor systems efficiently accommodate any and all aquatic activities and programs (e.g., host toddler swim lessons at 8am, senior water aerobics at 10am, adult lap swimming at noon, and a competitive swim meet at 4pm all in the same pool, all with just the touch of a button, p. 
Regarding claim 16 (Original), Juracek teaches further raising the height-adjustable floor to a pool-cover height that is above the water-level within the water containment void and enclosing the swimming pool (see prior-art rejection of claim 3).  

Claims 1, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0290517, Saleh (“Saleh”) in view of Juracek.
Regarding claim 1 (Original), Saleh teaches a swim training system (Title), the system comprising: a swimming pool comprising a pool frame (swimming training system 10 configured for use with a pool, ¶17; e.g., pool shown in FIG. 6 has sidewalls defining a “pool frame”), the pool frame defining a water containment void (FIG. 6).
Saleh may not explicitly teach a height-adjustable floor suspended above or within the water containment void. However, Juracek teaches a movable floor system for a swimming pool (Title) that advantageously allows a swimming pool to be converted into a paddling pool (¶84). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Saleh to include a height-adjustable floor (i.e., adjustable pool depth) as in Juracek in order to yield the predictable results of 
Regarding claim 10 (Original), Saleh may not explicitly teach further comprising a divider selectively engageable with the swimming pool, wherein, when the divider is engaged with the swimming pool in a dividing position, the divider at least partially defines two swim zones. However, Saleh does teach an embodiment in which multiple tracks (FIG. 1) are situated over a pool such that continuity with the existing swimming lanes is achieved (¶18). Examiner takes OFFICIAL NOTICE of dividers selectively engageable with a swimming pool that divide a swimming pool into lanes (i.e., “swim zones”) when engaged. It would have been obvious to one of ordinary skill in the art before the effective filing date to include selectively engageable dividers in the pool of Saleh in order to yield the predictable results of marking, separating, and/or identifying the swim lanes.

Regarding claim 12 (Original), Saleh teaches a swimming training system and methods of use (Title) that includes a swimming pool, the swimming pool including a pool frame defining a water containment void (swimming training system 10 configured for use with a pool, ¶17; e.g., pool shown in FIG. 6 has sidewalls defining a “pool frame” which defines the pool, i.e., “water-containment void”).
Saleh may not explicitly teach a method comprising: suspending a height-adjustable floor at a first height along a first vertical direction within the water containment void of the swimming pool. However, Juracek teaches this feature (movable floor can be positioned at a desired depth between the bottom of the  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Saleh to include a height-adjustable floor (i.e., movable floor with the ability to adjust the pool depth) as in Juracek and adjust it to some depth between the bottom of the swimming pool and the surface of the swimming pool in order to yield the predictable results of being able to convert the swimming pool of Saleh into a paddling pool (e.g., for training younger and/or more timid swimmers).

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Saleh in view of Juracek as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2014/0005015, Hester (“Hester”).
Regarding claim 4 (Original), Saleh teaches further comprising an overhead track system (FIGS. 2-4) positioned above the swimming pool (support frame 15 of overhead track system configured to be positioned over a swimming pool, FIG. 2, ¶18) and coupled to a life jacket harness [line] (cable 75 couples swim training system 10 to harness 70 at attachment appendage 80 or carabineer 83, FIGS. 3, 4, ¶23, ¶27; while harness 70 may not explicitly be deemed a “life jacket,” harness 70 may include suspenders to keep harness 70 from slipping and may include flotation material to add buoyancy, ¶29; cable 75 is capable of the intended use of attaching to a life jacket), the life jacket harness [line] movably positionable via the overhead track system along a first horizontal direction (cable 75 movably positionable horizontally (i.e., 
Saleh may not explicitly teach a separate “harness” arrangement between cable 75 and harness 70, harness 70 being akin to Applicant’s life jacket (e.g., the “harness” arrangement shown in FIG. 2B of Applicant’s Disclosure, which includes a pulley with a cable passing over it, the ends of the cable connecting to the swimmer’s life jacket). However, Hester teaches a portable gym (Title) for performing exercises (Abstract) that includes such a “harness.” Hester teaches a clip ring 126 that clips to pulley 128 (FIG. 1), and pulley 128 receives cable 134 (FIGS. 1, 4, ¶29). The ends of cable 134 have loops 138 to which clip rings 140 attach (FIG. 1), and clip rings 140 attach to belt rings 176 of belt harness 104 (FIGS. 1, 4, ¶33). Hester’s “harness” arrangement allows the athlete freedom of movement in rotational directions 222 as well as side-to-side 226 and 228 motion (FIG. 4, ¶38). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Saleh to include a “harness” arrangement as taught by Hester between cable 75 and harness 70 of Saleh in order to yield the predictable results of enabling the user to freely perform rotation and side-to-side motions when connected to cable 75.
Regarding claim 6 (Original), as discussed regarding claim 4, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Saleh to include a “harness” arrangement as taught by Hester between cable 75 and harness 70 of Saleh in order to yield the predictable results of enabling the user to freely perform rotation and side-to-side motions when connected to cable 75, and Hester further teaches wherein the life jacket harness comprises a harness line (cable 134, FIG.  coupled to a harness pulley (pulley 128, FIG. 4), and a stop coupled to the harness line (cable stop 136 coupled to cable 134, FIG. 1, ¶30), the stop operatively engageable with the harness pulley (cable stop 136 is sized so that cable stop 136 cannot pass entirely through pulley 128, ¶30).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Saleh in view of Juracek and Hester as applied to claims 1 and 4 above, and further in view of “Splash About Collections Float Suit,” Splash About Store, https://www.amazon.com/dp/B00IL74A1E?tag=ljadvisor-20, February 19, 2015 (“Splash About”).
Regarding claim 5 (Original), Saleh teaches further comprising a jacket (harness 70, FIG. 7) coupled to the life jacket harness [line] (harness 70 coupled to cable 75, FIGS. 3, 4, ¶23, ¶27), wherein the jacket is a non-floatation jacket (flotation material is optional in harness 70, ¶29), wherein the non-floatation jacket comprises a jacket body (harness 70 comprises a “jacket body,” i.e., the upper portion shown in FIG. 7), wings extending from edges of the jacket body (the “wings” are the narrower lower portions shown in FIG. 7), straps coupled to the jacket body and adapted to strap about a user (harness 70 may include suspenders to keep harness 70 from slipping, ¶29), and loops coupled to the wings (loops at ends of “wings,” FIG. 7) and adapted to couple to the harness line (loops couple to cable 75 via harness 70, FIG. 7).19 ATTY DOCKET. CAPS-1000US0  
As discussed regarding claim 4, Saleh may not explicitly teach a separate “harness” arrangement between cable 75 and harness 70, but it would have been  in order to yield the predictable results of enabling the user to freely perform rotation and side-to-side motions when connected to cable 75. Of note is that in this arrangement, harness 70 is coupled to the “harness” of Hester which connects to cable 134 of Hester (the harness line).
Saleh may not explicitly teach the wings extending from longitudinal edges of the jacket body or that the loops couple to the harness line (cable 134 of Hester) without intervention from the harness 70. However, Hester teaches harness belt 104 which comprises a body (some narrow central portion of strap pad 160, FIG. 1, identified in FIG. 1 reproduced below) with “wings” extending from the longitudinal edges thereof (portions of strap pad 160 that extend out from the long sides of the small central portion of strap pad 60, FIG. 1, below). Hester also teaches loops coupled to the wings (belt rings 176 at ends of “wings” of strap pad 160, FIG. 1) adapted to couple to clip rings 140 at the ends of the harness line (belt rings 176 couple to cable 134, FIG. 4) without the harness belt 104 intervening. 19ATTY DOCKET. CAPS-1000US0It should be noted that the optimization of the result-effective variables of the width and length of the “jacket body” (i.e., that portion of strap pad 160 of Hester from which the “wings” extend) is a matter of routine skill in the art; it would have been within the purview of one of ordinary skill in the art before the effective filing date to make that portion of the harness belt sufficiently narrow (or to make the belt sufficiently wide so that the belt width (width of strap pad 160) is longer than the width of the “jacket body” portion, i.e., the “longitudinal edges” of the jacket body are the same length as the width of strap pad 160) in order to comfortably 
[AltContent: ][AltContent: ][AltContent: textbox (“wings” )][AltContent: textbox (portion of strap pad 160 identified as “jacket body” )][AltContent: ][AltContent: connector][AltContent: connector][AltContent: rect][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    443
    689
    media_image1.png
    Greyscale

Saleh may not explicitly teach that harness 70 is a life jacket. However, harness 70 may include suspenders to keep harness 70 from slipping and may include flotation material to add buoyancy (¶29). Examiner takes OFFICIAL NOTICE that “life jackets” are wearable devices that contain buoyant material and strap around a user. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use a “life jacket” as harness 70 in Saleh as a matter of design choice as it would yield the same, predictable results.
Saleh may not explicitly teach wherein: the life jacket includes a sleeve coupled to a backside of the life jacket and a flotation member positioned within the sleeve. Examiner notes that this limitation is optional, but in the interest of compact . 

Claims 15 and 16 are also rejected under 35 U.S.C. 103 as being unpatentable over Saleh in view of Juracek as applied to claim 12 above, and further in view of ADG.
Regarding claim 15 (Original), Saleh and Juracek may not explicitly teach further comprising: teaching at least one swim lesson to a student with the height-adjustable floor suspended at the first height, wherein the height-adjustable floor is positioned below a water level within the water containment void; lowering the height-adjustable floor to a second height below the water-level within the water containment void, wherein the height-adjustable floor is positioned deeper below the water level within the water containment void than at the first height; and teaching at least one swim lesson to the student with the height-adjustable floor suspended at the second height. Juracek does teach that the movable floor can be set at a desired depth between the bottom of the swimming pool and the surface of the swimming pool (¶83) and that intermediate swimming pool depths are desired for special uses (¶5), but Juracek is silent as to the nature of these special uses. However, 
Regarding claim 16 (Original), Saleh may not explicitly teach further raising the height-adjustable floor to a pool-cover height that is above the water-level within the water containment void and enclosing the swimming pool. However, Juracek teaches this feature (the carrier pulleys allow movable floor to be positioned at a desired depth between the bottom of the swimming pool and the surface of the swimming pool (i.e., “pool-cover height”), FIGS. 1, 2A, ¶23; movable floor allows a water-filled cavity functioning as a swimming pool to be transformed into a flat surface able to take traffic, ¶5, which is above the water level in the pool such that the swimming pool is enclosed). It would have been obvious to one of ordinary skill in the art before the effective filing date to raise the movable floor of Saleh as modified by Juracek to a pool-cover height .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Saleh in view of Juracek and ADG as applied to claims 12 and 15 above, and further in view of Hester.
Regarding claim 17 (Original), Saleh alone may not explicitly teach further comprising coupling a life jacket of the student to a life jacket harness, the life jacket harness coupled to an overhead track system, the life jacket harness21ATTY DOCKET. CAPS-1000US0 movably positionable via the overhead track system along a first horizontal direction within the swimming pool. However, see prior-art rejections of claims 4 and 5.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Saleh in view of Juracek, ADG, and Hester as applied to claims 12, 15, and 17 above, and further in view of Splash About.
Regarding claim 18 (Original), Saleh may not explicitly teach further comprising providing a sleeve on a backside of the life jacket and positioning a floatation member within the sleeve. However, Saleh does teach that harness 70 may include suspenders to keep harness 70 from slipping and flotation material to add buoyancy (¶29). Further, Splash About teaches a swim training aid swimsuit with pockets all around it (including on the back) into which removable buoyant inserts may be inserted (Image, p. 1, Product Details, p. 3) in order to adjust the buoyancy as desired. . 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Saleh in view of Juracek and ADG as applied to claims 12 and 15 above, and further in view of “Nothing Like An ‘F’ from Red Cross: A Lesson on Swimming Safety,” J. Manning, Pontoon & Deck Boat Magazine, https://web.archive.org/web/20150808021439/https://www.pdbmagazine.com/2015/08/nothing-like-an-f-from, August 5, 2015 (“Manning”).
Regarding claim 19 (Original), Saleh may not explicitly teach further comprising: teaching the student a water-safety lesson prior to the student entering the swimming pool; requiring the student to pass a water-safety quiz prior to entering the swimming pool; requiring the student to practice a swimming technique outside of the swimming pool at a ground station prior to entering the swimming pool; or combinations thereof. However, Manning teaches that both adults and children need to learn the basics of swim safety before taking the plunge, i.e., before swimming (p. 1). Manning also teaches a Red Cross swimming safety quiz and that Red Cross offers safety classes (p. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date to teach the student a water-safety lesson and/or require that the student pass a water-safety quiz before .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Saleh in view of Juracek and ADG as applied to claims 12 and 15 above, and further in view of “American Red Cross Swim Lesson Levels,” American Red Cross,
https://web.archive.org/web/20150130082900/http://www.safeswim.com:80/red-cross-swim-lesson-levels, January 30, 2015 (“Red Cross”).
Regarding claim 20 (Original), Saleh may not explicitly teach further comprising establishing a hierarchal ranking system including a plurality of ranks, wherein each rank is associated with at least one swimming achievement and issuing ranks to the student based upon the student's swimming achievements. However, Red Cross teaches swim lesson levels that correspond to certain achievements (Learn to Swim Levels 1-6, pp. 1-2). For example, in order to qualify for level 2, the student should already be able to float on her front and back and put her head under water (p. 2). In order to qualify for level 5, the student should already be able to: swim freestyle, breaststroke, and backstroke 25 yards; scissors kick; whip kick; tread water; and dive (p. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date to establish a hierarchical ranking system including a plurality of ranks (e.g., consecutive numerical swim levels 1-6), each rank associated with at least one swimming achievement (e.g., being able to put head under water, being able to perform certain strokes for a certain distance) and assigning (i.e., “issuing”) ranks to the .

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over “The Swimmobiles that Cooled Off a Hot City,” Ephemeral New York, wordpress.com, https://web.archive.org/web/20140608234931/https://ephemeralnewyork.wordpress.com/2014/06/05/the-swimmobiles-that-cooled-off-a-hot-city/, June 8, 2014 (“Ephemeral”) in view of Juracek.
Regarding claim 1 (Original), Ephemeral teaches a swim system (swimmobile, Image, p. 2), the system comprising: a swimming pool comprising a pool frame, the pool frame defining a water containment void (perimeter of the trailer container (i.e., “pool frame”) defines a swimming pool (i.e., “water-containment void”), Image, p. 2).
Ephemeral may not explicitly teach a height-adjustable floor suspended above or within the water containment void. However, Juracek teaches a movable floor system for a swimming pool (Title) that advantageously allows a swimming pool to be converted into a paddling pool (¶84). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ephemeral to include a height-adjustable floor (i.e., movable floor with the ability to adjust the pool depth) as in Juracek in order to yield the predictable results of being able to convert the swimming pool of Ephemeral into a paddling pool (e.g., for younger and/or more timid swimmers).
Ephemeral and Juracek may not explicitly teach a swim training system, but this is merely a statement of intended use of which the cited combination is capable. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000) (holding that the preamble phrase “which provides improved playing and handling characteristics” in a claim drawn to a head for a lacrosse stick was not a claim limitation). 
Regarding claim 11 (Original), Ephemeral teaches wherein the system is a mobile swim system (swimmobile is mobile, Image, p. 2) including a vehicle (truck, Image, p. 2) and a trailer coupled to the vehicle (trailer coupled to truck, Image, p. 2), and wherein the swimming pool is contained within the trailer (swimming pool contained in trailer, Image, p. 2). As discussed regarding claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ephemeral to include a height-adjustable floor (i.e., movable floor with the ability to adjust the pool depth) as in Juracek in order to yield the predictable results of being able the height-adjustable floor is contained within the trailer.
Ephemeral may not explicitly teach wherein the system is a mobile swim training system. However, as discussed regarding claim 1 above, this is a statement of intended use of which the cited combination is capable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L KORB whose telephone number is (313)446-4918.  The examiner can normally be reached on M-F, 10AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/J.L.K./
Patent Examiner
Art Unit 3715

/JERRY-DARYL FLETCHER/Primary Examiner, Art Unit 3715